Mr. Justice Teller
concurring specially:
I concur in so much of the opinion as affirms the judgment as to the first, second and fourth periods, but cannot agree that it should be reversed as to the third.
This is an action on an obligation, which is simply that if the company collects more than the rate charged immediately prior to June 14, 1918, it will refund such collections, if it is finally determined that it has no right to charge those rates. Manifestly a charge which plaintiff .in error collects of its free will, when at liberty to collect less, comes *381within the obligation of the bond. To escape from this obligation plaintiff in error must show that it was not responsible for the higher rate charged. While the government was in control the company was not responsible for the rate, but it is responsible for the rate during the third' period because it was not compelled to charge it. The resolution, in terms, gives the right to reduce rates during the third period. ■
The privilege to continue charging the war rate does not affect the agreement to refund under the stipulated conditions. Plaintiff in error could have charged less than it did, and all sums voluntarily collected are within the plain terms of the bond.